THE THIRTEENTH COURT OF APPEALS

                                   13-17-00086-CV


                                   Octavio Alvarez
                                          v.
                        Sergio Molina d/b/a Narse Construction


                                 On Appeal from the
                 County Court at Law No. 7 of Hidalgo County, Texas
                          Trial Cause No. CL-08-3087-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered to

effectuate the parties’ settlement agreement.     Accordingly, we REVERSE the trial

court’s judgment, RENDER judgment effectuating the parties’ settlement agreement,

and DISMISS the appeal. Each party shall bear their own costs relating to this appeal.

      We further order this decision certified below for observance.

August 9, 2018